Citation Nr: 0110472	
Decision Date: 04/10/01    Archive Date: 04/17/01	

DOCKET NO.  00-00 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes based on individual unemployability due to service-
connected disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


INTRODUCTION

The veteran had active service from October 1969 to October 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  



FINDING OF FACT

It is demonstrated that the veteran is, as a sole result of 
his service-connected disability, precluded from all forms of 
substantially gainful employment consistent with his 
education and prior work history.  


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2097-2099 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103A, 
5107); 38 C.F.R. §§ 3.340, 3.341, 4.16, Part 4 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has been afforded a VA examination, and treatment 
records have been obtained.  The veteran and his 
representative have been provided a statement of the case and 
supplemental statements of the case informing them of the 
evidence necessary to substantiate the veteran's claim, as 
well as the evidence that has been obtained.  A March 2000 
statement by the veteran reflects that there is no additional 
evidence to be submitted.  Therefore, the Board concludes 
that the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), have 
been met.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16.  The veteran's service-connected PTSD has been 
evaluated as 70 percent disabling.  Thus, the veteran meets 
the percentage criteria for the assignment of a total rating 
based upon individual unemployability.  

A review of the record reflects that the veteran has reported 
two years of college education, and occupational experience 
working in a chemical plant, with his last full time 
employment being in 1982.  An October 1996 VA treatment 
record reflects that the veteran was not then working, and 
the record indicates that the veteran is not currently 
employed.  

A VA hospital discharge summary, relating to a period of 
hospitalization in April and May 1998, reflects a psychiatric 
diagnosis of PTSD.  The veteran's global assessment of 
functioning (GAF) on admission was 44, and his GAF on 
discharge was 50.  The discharge summary reflects that the 
veteran had two major problems.  One was his severe chronic 
obstructive pulmonary disease, and very soon he would be 
handicapped physically.  Also, he was emotionally impaired, 
he was labile, and he could not hold a job.  

A VA hospital discharge summary, relating to a period of 
hospitalization in February and March 1999, reflects 
diagnoses that include alcohol dependence, PTSD, depression, 
and paranoid personality disorder.  The veteran's GAF at 
admission was 55, and his highest GAF was 75.  

A March 1999 memorandum, together with a counseling record 
and psychologist's report from VA vocational services, 
reflects that the veteran was so severely disabled as to 
preclude his being able to obtain and maintain suitable 
employment.  Therefore, he was not entitled to vocational 
rehabilitation services.  The counseling psychologist noted 
that the veteran's employability was impaired by his 
emotional instability, apparent inability to get along for 
prolonged periods with co-workers, apparent extreme 
difficulty establishing and maintaining relationships with 
others, and his history of alcohol abuse.  It was noted that 
he had also been diagnosed with chronic obstructive pulmonary 
disease, and this would restrict his working environment.  
The veteran could also expect to encounter negative attitudes 
among prospective employers for jobs that involved stress and 
working with and around people, due to his PTSD.  It was 
determined that the veteran would be unable to overcome his 
impairment by education or employment experience.  

The report of a March 1999 VA psychiatric examination 
reflects that the veteran was then unemployed.  The 
impression included PTSD and passive-aggressive personality 
traits.  The veteran's GAF was indicated to be 50, and in 
summary it was indicated that the veteran was unable to keep 
a job because of his anger.  VA treatment records, dated in 
March 1999, November 1999, and December 1999, reflect GAF's 
of 41, 41, and 50, respectively.  Records relating to a 
period of VA hospitalization on August 15 and 16, 1999, 
reflect a discharge diagnosis of polysubstance abuse, and a 
GAF of 45/75.  Records relating to a VA hospitalization 
beginning August 17, 1999, reflect the diagnostic impression 
of PTSD and a GAF of 30.  This record indicates that the 
physician supplying this information was the same physician 
who accomplished the March 1999 VA examination.  

Records relating to a period of VA hospitalization from 
December 1999 to February 2000 reflect diagnoses including 
PTSD, major depressive disorder, recurrent, panic disorder 
without agoraphobia, and alcohol dependence, in early full 
remission.  The GAF was indicated to be 50.  It was indicated 
that the veteran was unemployed.  The record indicates that 
the veteran had been alcohol-free since early September 1999.  

With consideration of the report by VA vocational 
rehabilitation services, as well as other references in the 
record to the veteran's inability to obtain employment, as 
well as the veteran's education and prior work history, the 
Board concludes that a preponderance of the evidence is 
against a finding that the veteran is employable.  However, 
the VA vocational rehabilitation services report addressed 
nonservice-connected disabilities in addition to the 
veteran's PTSD.  While several of the GAF's have encompassed 
multiple psychiatric diagnoses, including alcohol abuse, 
several treatment records have indicated PTSD to be the sole 
diagnosis in assigning a GAF, and in reaching various 
conclusions.  For example the hospital record relating to the 
April and May 1998 VA hospitalization indicates PTSD to be 
the sole psychiatric diagnosis, and the GAF on admission was 
44.  This record also indicates that the veteran could not 
hold a job because he was emotionally impaired and labile.  
The August 1999 VA hospital record assigning a GAF of 30 also 
lists PTSD as the sole diagnosis, and the VA treatment 
records in March, November, and December 1999 also list PTSD 
as the sole impression in arriving at the GAF assigned.  
Further, it is observed that the veteran ceased alcohol abuse 
in early September 1999, and his GAF is not indicated to have 
changed in the period thereafter.  

The American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, (DSM-
IV), indicates that a GAF score of 21 to 30 reflects behavior 
that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment with inability to function in most areas, e.g., no 
job.  A GAF score of 31 to 40 reflects some impairment in 
reality testing or communication or major impairment in 
several areas such as work, e.g., unable to work.  A GAF of 
41 to 50 reflects serious symptoms or any serious impairment 
in social, occupational, or school functioning, such as no 
friends, or unable to keep a job.  

While the veteran's GAF has fluctuated during the pertinent 
time frame, when it has been solely indicated to be dependent 
upon the veteran's service-connected disability, it has 
consistently indicated that he was experiencing symptoms of 
such a degree as to cause him to be unable to keep a job.  
With consideration of this, as well as competent medical 
evidence indicating that he is not employable secondary to 
his PTSD, the Board concludes that this evidence is in 
equipoise with evidence indicating that the veteran's 
unemployability is a result of his PTSD, as well as other 
factors.  In resolving all doubt in the veteran's behalf, the 
veteran is unable to secure or follow a substantially gainful 
occupation because of his service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, and Part 4; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-2099.  


ORDER

A total disability rating based on unemployability due to 
service-connected disability is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals







